******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  STATE OF CONNECTICUT v. ALAIN LECONTE
                (SC 19258)
       Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald,
                      Espinosa and Robinson, Js.
   Argued November 9, 2015—officially released February 23, 2016

  Daniel J. Foster, assigned counsel, for the appel-
lant (defendant).
   Timothy F. Costello, assistant state’s attorney, with
whom, on the brief, were Richard J. Colangelo, Jr.,
state’s attorney, James Bernardi, supervisory assistant
state’s attorney, and David I. Cohen, former state’s
attorney, for the appellee (state).
                         Opinion

   ZARELLA, J. The defendant, Alain Leconte, appeals
from the judgments of the trial court convicting him of
crimes committed during a string of armed robberies
in the cities of Stamford and Norwalk, and the town of
Greenwich, between October and December, 2009.1 The
defendant claims that his convictions resulting from
the Stamford robbery should be reversed on the ground
that his constitutional right to counsel was violated
when the trial court admitted incriminating statements
he made to an informant regarding the Norwalk and
Greenwich robberies while he was incarcerated and
represented by counsel. The defendant also claims that
his convictions resulting from the Norwalk and Green-
wich robberies should be reversed on the ground that
the trial court violated his sixth amendment right to
confrontation or, in the alternative, abused its discre-
tion by restricting defense counsel’s cross-examination
of a key prosecution witness. The state responds that
the trial court’s admission of the incriminating state-
ments and its restrictions on counsel’s cross-examina-
tion of the witness did not violate the defendant’s sixth
amendment rights or constitute an abuse of the trial
court’s discretion and that, even if they did, any error
was harmless. We affirm the judgments of the trial
court.
  The following facts and procedural history are rele-
vant to our resolution of this appeal. Between October
and December, 2009, the defendant participated in three
armed robberies, each of which resulted in criminal
charges against him.
  The first robbery took place on October 10, 2009.
The defendant, together with an accomplice, entered a
Shell gas station and convenience store in Norwalk and
demanded that the store clerk hand over the money in
the cash register, which contained approximately
$1300. He then shot the clerk in the head before fleeing
with his accomplice. The clerk later died from the gun-
shot wound.
  The second robbery took place on November 21,
2009. The defendant and three accomplices drove to
a Mobil gas station in Greenwich. While two of the
accomplices waited in the car and the third, Teran Nel-
son, stood outside as a lookout, the defendant entered
the convenience store and ordered the clerk at gunpoint
to give him the money in the cash registers. After the
clerk handed over approximately $638 and several
boxes of cigarettes, the defendant shot him in the head
and drove off with Nelson. The clerk ultimately recov-
ered from the gunshot wound.
  The third robbery occurred on December 12, 2009.
The defendant called and asked a friend, who also was
a police informant, to give him a ride in her car. During
the ride, the defendant told her to stop at a certain
location, where he picked up a gun, smoked marijuana,
and met an accomplice, David Hackney, with whom he
decided to commit a robbery. The informant then drove
the defendant and Hackney to a Walgreens store in
Greenwich. While the two men waited in the car, the
informant purchased a pair of stockings that the defen-
dant said he wanted for his mother and contacted the
police by cell phone to warn of a possible robbery in
Stamford. When the informant returned to the car, she
drove the defendant and Hackney back to Stamford
and dropped them off on Vista Street. The men then
walked a short distance to Adams Grocery Store. After
the defendant and Hackney pulled the stockings over
their heads, they entered the store and the defendant
ordered everyone at gunpoint to get down on the floor.
When the defendant encountered difficulty trying to
open the cash register, the store clerk offered to help.
The defendant then grabbed approximately $203 in cash
and fled from the store with Hackney. A short time
later, the police caught the defendant as he was running
down the street.
  The defendant was detained and arrested, and vari-
ous individuals who had been in Adams Grocery Store
during the robbery identified the defendant and Hack-
ney as the men who had just robbed the store. Police
officers who had observed the men in immediate flight
also identified the defendant, who was wearing the
same clothing he had worn during the robbery. The
defendant then was brought to the police station, where
he provided a written statement in which he confessed
to his involvement in the Stamford robbery and pro-
vided details regarding the incident. The defendant sub-
sequently was charged with two counts of robbery in
the first degree in connection with this robbery.
  During the defendant’s incarceration for the Stamford
robbery, he told Anthony Simmons, a cellmate who had
agreed to be a cooperating witness for the state, that
he had been involved in the Norwalk and Greenwich
robberies. On the basis of this information and the evi-
dence obtained from several other persons who also
were cooperating witnesses, the defendant was charged
with murder, felony murder and robbery in the first
degree for his participation in the Norwalk robbery and
with attempt to commit murder and robbery in the first
degree for his participation in the Greenwich robbery.
  The three cases were joined for trial on August 21,
2012, and a jury found the defendant guilty as charged,
except with respect to the two first degree robbery
charges in the case involving the Stamford robbery.
With respect to those charges, the jury found the defen-
dant guilty of two counts of the lesser included offense
of robbery in the second degree because evidence had
been admitted that the gun he had used in the Stamford
robbery was inoperable. On February 13, 2013, the court
rendered judgments of conviction and imposed a total
effective sentence of ninety years incarceration.
                             I
  The defendant first claims that he was deprived of
his sixth amendment right to counsel2 when the trial
court admitted the incriminating statements he made
to Simmons regarding his participation in the Norwalk
and Greenwich robberies at a time when he was repre-
sented by counsel in the case involving the Stamford
robbery. The defendant acknowledges that, because the
statements concerned offenses for which he was not
yet represented by counsel, they were admissible with
respect to the charges stemming from the Norwalk and
Greenwich robberies at the time of his trial on those
charges. He claims, however, that, because the trial
court granted the state’s motion for joinder and tried
the charges in all three cases in a single proceeding,
the incriminating statements could have invited the jury
to infer that, if the defendant had committed the Nor-
walk and Greenwich robberies, he was likely to have
committed the Stamford robbery. The defendant further
claims that the trial court’s error was not harmless
beyond a reasonable doubt.
   The state responds that the admission at trial of the
defendant’s incriminating statements to Simmons was
not improper because the Norwalk and Greenwich rob-
beries were separate offenses from the Stamford rob-
bery and the defendant’s right to counsel, which is
offense specific, had not yet attached to the Norwalk
and Greenwich robbery charges when he mentioned
his involvement in those robberies to Simmons. See,
e.g., Texas v. Cobb, 532 U.S. 162, 167, 121 S. Ct. 1335,
149 L. Ed. 2d 321 (2001) (sixth amendment right to
counsel is ‘‘ ‘offense specific,’ ’’ meaning it does not
attach until prosecution has commenced). The state
adds that, to the extent the admission of this evidence
was improper, it constituted harmless error. We agree
with the state that the evidence of the defendant’s guilt,
even without the testimony of Simmons regarding the
Norwalk and Greenwich robberies, is so overwhelming
and compelling that any error, even if it did exist, was
harmless beyond a reasonable doubt.
   With respect to harmless error analysis, we have
observed that, ‘‘[i]f the claim is of constitutional magni-
tude, the state has the burden of proving the constitu-
tional error was harmless beyond a reasonable doubt.
. . . Whether a constitutional violation is harmless in
a particular case depends upon the totality of the evi-
dence presented at trial. . . . If the evidence may have
had a tendency to influence the judgment of the jury,
it cannot be considered harmless. . . . Whether such
error is harmless in a particular case depends upon a
number of factors, such as the importance of the wit-
ness’ testimony in the prosecution’s case, whether the
testimony was cumulative, the presence or absence of
evidence corroborating or contradicting the testimony
of the witness on material points, the extent of cross-
examination otherwise permitted, and, of course, the
overall strength of the prosecution’s case. . . . Most
importantly, we must examine the impact of the evi-
dence on the trier of fact and the result of the trial.
. . . In order to assess the harmfulness of the impropri-
ety, we review the record to determine whether there
is a reasonable possibility that the evidence . . . com-
plained of might have contributed to the conviction
. . . .’’ (Citation omitted; internal quotation marks
omitted.) State v. Santos, 318 Conn. 412, 425, 121 A.3d
697 (2015). We apply a de novo standard of review to
the defendant’s sixth amendment claim.
   Applying this standard in the present case, we con-
clude that any presumed error was harmless beyond a
reasonable doubt. The defendant notes in his brief that
‘‘the identity of the perpetrator(s) in each incident,
including the Stamford robbery, was the principal issue
in this case.’’ The defendant also concedes that a confes-
sion ‘‘is probably the most probative and damaging evi-
dence that can be admitted against [a defendant]
. . . .’’ (Citation omitted; internal quotation marks
omitted.) State v. Artis, 314 Conn. 131, 154, 101 A.3d
915 (2014). Thus, it is extremely probative in this case
that the defendant voluntarily gave a detailed statement
to the police one day after the Stamford robbery con-
fessing to his role in that incident and that another
fellow inmate, Cheikh Seye, testified that the defendant
had told him in July, 2010, that he had committed the
Stamford robbery. Four eyewitnesses also gave testi-
mony regarding the Stamford robbery that corroborated
the defendant’s description of events inside the store,
and two of the eyewitnesses who had chased him down
the street following the robbery not only corroborated
the defendant’s account of many of his actions after
running out of the store but saw him apprehended by
the police when he was still wearing the stocking to
conceal his face. Accordingly, we conclude that the
defendant’s convictions resulting from his participation
in the Stamford robbery should not be reversed because
any presumed error by the trial court in admitting the
incriminating statements was harmless beyond a rea-
sonable doubt.3
                            II
   The defendant next claims that the trial court violated
his sixth amendment right to confrontation,4 or, in the
alternative, abused its discretion when it restricted
defense counsel’s cross-examination of Teran Nelson,
one of the defendant’s coconspirators in the Greenwich
robbery, who testified regarding the defendant’s partici-
pation in the Norwalk and Greenwich robberies. The
state responds that the defendant’s sixth amendment
right to confrontation was not violated and that the
trial court did not abuse its discretion because the trial
court’s rulings did not prevent the defense from
embarking on a far ranging cross-examination of Nelson
that exposed all of the information the defendant sought
to enter into evidence and adequately addressed Nel-
son’s credibility. We agree with the state.
  The following additional facts are relevant to our
resolution of this claim. At trial, Nelson repeatedly
acknowledged on direct examination that he had
entered into a cooperation agreement with the state in
exchange for his promise to testify truthfully at trial
and for immunity from several pending charges that
could subject him to significant prison time. Nelson
then testified regarding his involvement in the Green-
wich robbery and how the defendant had entered the
store and robbed and shot the clerk. He also testified
that, in the aftermath of the Greenwich robbery, the
defendant implied that he had committed the robbery
and murder in Norwalk. Nelson admitted, however, that
he had lied to the police during an interview in the
summer of 2010, when he denied being involved in the
Greenwich robbery, and during an interview in Septem-
ber, 2010, when he again denied participating in that
robbery but stated that he had driven the defendant to
Bridgeport following its commission. Nelson ended by
testifying that, in December, 2010, upon learning that
the defendant had spoken to the police regarding the
robberies, he finally told the truth, confessed to partici-
pating in the Greenwich robbery and entered into a
cooperation agreement with the state.
   On cross-examination, defense counsel repeatedly
queried Nelson about his obligation to tell the truth
under the cooperation agreement, his repeated lies to
the police before December, 2010, concerning the
Greenwich robbery, the multiple attempts by the Green-
wich police to persuade him to tell the truth, his reasons
for entering into the cooperation agreement with the
state and, finally, the substance of the cooperation
agreement, including the elimination of prison time for
various pending charges in exchange for his truthful
disclosure of any and all information he might possess
in connection with the Norwalk and Greenwich robber-
ies. Defense counsel also questioned Nelson regarding
certain details relating to the police interrogations,
including being ‘‘threatened’’ on several occasions to
tell the truth or ‘‘they would make this about you,’’
because the police already had evidence from other
sources regarding the robberies and would know if
Nelson was lying. In connection with this point, Nelson
testified that Detective Pasquale Iorfino had told him
during the summer interview about certain details relat-
ing to the case that he wanted Nelson to confirm so he
‘‘would get a free walk,’’ even though Nelson resisted
and did not tell the truth until December, 2010. In addi-
tion, defense counsel elicited testimony from Nelson
that, if he did not testify truthfully at trial, he would
risk losing the benefits provided under the coopera-
tion agreement.
  On redirect examination, Nelson again testified that
he had lied to the police until he learned in December,
2010, that they had obtained information concerning
the Greenwich robbery from other sources and ‘‘had
everything on tape . . . .’’ Nelson also explained that
he had heard parts of an audio recording in which
Detective Iorfino was talking about the crime and that
he had been told that the police also had an audio
recording of the defendant talking about the crime, at
which point Nelson decided to tell the truth in order
to ‘‘[s]ave [him]self.’’
   Turning to the governing legal principles and the stan-
dard of review, we note that ‘‘[t]he sixth amendment
to the [United States] constitution guarantees the right
of an accused in a criminal prosecution to confront the
witnesses against him. . . . The primary interest
secured by confrontation is the right to cross-examina-
tion . . . . As an appropriate and potentially vital func-
tion of cross-examination, exposure of a witness’
motive, interest, bias or prejudice may not be unduly
restricted. . . . Compliance with the constitutionally
guaranteed right to cross-examination requires that the
defendant be allowed to present the jury with facts from
which it could appropriately draw inferences relating to
the witness’ reliability. . . . [P]reclusion of sufficient
inquiry into a particular matter tending to show motive,
bias and interest may result in a violation of the constitu-
tional requirements of the sixth amendment. . . . Fur-
ther, the exclusion of defense evidence may deprive
the defendant of his constitutional right to present a
defense. . . .
   ‘‘However, [t]he [c]onfrontation [c]lause guarantees
only an opportunity for effective cross-examination, not
cross-examination that is effective in whatever way,
and to whatever extent, the defense might wish. . . .
Thus, [t]he confrontation clause does not . . . suspend
the rules of evidence to give the defendant the right
to engage in unrestricted cross-examination. . . . Only
relevant evidence may be elicited through cross-exami-
nation. . . . The court determines whether the evi-
dence sought on cross-examination is relevant by
determining whether that evidence renders the exis-
tence of [other facts] either certain or more probable.
. . . [Furthermore, the] trial court has wide discretion
to determine the relevancy of evidence and the scope
of cross-examination. Every reasonable presumption
should be made in favor of the correctness of the court’s
ruling in determining whether there has been an abuse
of discretion. . . . [Finally, the] proffering party bears
the burden of establishing the relevance of the offered
testimony. . . .
  ‘‘Although [t]he general rule is that restrictions on
the scope of cross-examination are within the sound
discretion of the trial [court] . . . this discretion
comes into play only after the defendant has been per-
mitted cross-examination sufficient to satisfy the sixth
amendment. . . . The constitutional standard is met
when defense counsel is permitted to expose to the
jury the facts from which [the] jurors, as the sole triers
of fact and credibility, could appropriately draw infer-
ences relating to the reliability of the witness. . . .
Indeed, if testimony of a witness is to remain in the
case as a basis for conviction, the defendant must be
afforded a reasonable opportunity to reveal any infirmi-
ties that cast doubt on the reliability of that testimony.
. . . The defendant’s right to cross-examine a witness,
however, is not absolute. . . . Therefore, a claim that
the trial court unduly restricted cross-examination gen-
erally involves a two-pronged analysis: whether the
aforementioned constitutional standard has been met,
and, if so, whether the court nonetheless abused its
discretion . . . .’’ (Citations omitted; footnote omitted;
internal quotation marks omitted.) State v. Brown, 273
Conn. 330, 338–40, 869 A.2d 1224 (2005).
   Mindful of these principles, we first consider whether
the restrictions that the trial court placed on defense
counsel’s cross-examination of Nelson complied with
the minimum constitutional standards required by the
sixth amendment. ‘‘The defendant’s constitutional right
to cross-examination is satisfied [w]hen defense coun-
sel is permitted to expose to the jury the facts from
which it appropriately can draw inferences relating to
the reliability of the witness . . . . [W]e consider the
nature of the excluded inquiry, whether the field of
inquiry was adequately covered by other questions that
were allowed, and the overall quality of the cross-exami-
nation viewed in relation to the issues actually litigated
at trial.’’ (Citation omitted; internal quotation marks
omitted.) Id., 340. After reviewing the record, we con-
clude that the defendant was not deprived of a meaning-
ful opportunity to cross-examine Nelson because Nel-
son testified extensively regarding the circumstances
leading up to and surrounding his cooperation
agreement with the state, including his repeated lies to
the police. The defense thus was ‘‘permitted to expose
to the jury the facts from which [the] jurors, as the sole
triers of fact and credibility, could appropriately draw
inferences relating to the reliability of the witness.’’
(Internal quotation marks omitted.) Id.
   The defendant nonetheless claims that the trial court
prevented defense counsel from asking Nelson five
questions on cross-examination that would have
afforded the defense a reasonable opportunity to reveal
weaknesses that might cast doubt on the reliability of
Nelson’s testimony. These questions included: (1)
whether certain Greenwich police officers, including
Detective Iorfino, told Nelson what they wanted him
to say in order to obtain the cooperation agreement;5
(2) whether Nelson had confessed or intended to ‘‘take
the rap’’ for the Greenwich robbery and the attempted
homicide;6 (3) whether Nelson made changes to his
written statement to the police after entering into the
cooperation agreement;7 (4) whether the supervisory
assistant state’s attorney (prosecutor) was the person
who would decide whether Nelson was telling the truth;
and (5) whether Nelson was compelled, in order to
secure the benefit of the cooperation agreement, to
stand by the statements he had made to the police in
exchange for the cooperation agreement.8
   Following a careful review of the record, we conclude
that the defendant’s sixth amendment right to confron-
tation was not violated when the trial court restricted
defense counsel’s cross-examination by preventing him
from asking Nelson the foregoing questions. With
respect to the first question concerning whether Detec-
tive Iorfino told Nelson what the police wanted him to
say in exchange for the cooperation agreement, which
the trial court precluded in part on the ground that it
was based on a document not in evidence, Nelson
already had testified that Detective Iorfino told him
during the September, 2010 interview about certain
details relating to the robbery that he wanted Nelson
to confirm in exchange for the agreement.9 Similarly,
with respect to the second question concerning whether
Nelson had confessed to the police or intended to ‘‘take
the rap’’ for the Greenwich robbery and the attempted
homicide, which the trial court also precluded because
it was based on a document not in evidence, even if
Nelson had responded in the affirmative, he already
had testified that he lied repeatedly to the police regard-
ing the extent of his participation in the Greenwich
robbery. Thus, the trial court’s preclusion of potential
testimony that Nelson was willing to ‘‘take the rap’’ for
the Greenwich robbery would not have raised a new
ground on which to challenge his credibility. It merely
would have added another inconsistent statement in a
long line of inconsistent statements regarding the extent
of his participation in the Greenwich robbery and the
attempted homicide.
  With respect to the third question of whether Nelson
made changes to his written statement after entering
into the cooperation agreement, the defendant misun-
derstands the question defense counsel wanted to ask.
Counsel did not ask Nelson that question but, rather,
asked whether the police wanted him to change certain
statements he made prior to December, 2010, in which
he had lied under oath during his interviews with the
police despite the promise of a cooperation agreement.
Accordingly, the trial court did not preclude defense
counsel from asking the question alleged to have been
asked in this appeal.
   As for defense counsel’s query regarding whether the
prosecutor himself would determine whether Nelson
was telling the truth, this question was not relevant to
Nelson’s credibility or reliability as a witness because
it had nothing to do with his testimony regarding either
his or the defendant’s participation in the Norwalk and
Greenwich robberies.
   Finally, the question regarding whether Nelson was
compelled to stand by his past truthful testimony or
risk losing the benefit of the cooperation agreement
was similar to many other questions by the defense
intended to challenge Nelson regarding his obligation
to tell the truth in exchange for the cooperation
agreement. We thus conclude that the trial court did
not improperly preclude defense counsel from asking
this question because Nelson had given extensive prior
testimony on direct examination and cross-examina-
tion, and subsequently gave additional testimony on
redirect examination, describing his initial lies to the
police and his eventual decision to tell the truth in
exchange for the cooperation agreement.
   In sum, we conclude that the trial court’s rulings did
not violate the defendant’s sixth amendment right to
confrontation because the defense was given ample
opportunity throughout cross-examination to challenge
Nelson’s credibility. The issue of his credibility also was
raised on direct and redirect examination, when he
stated in response to repeated questioning that he ini-
tially had lied to the police over a period of several
months regarding his participation in the Greenwich
robbery and that he finally had decided to tell the truth
in order to ‘‘save [him]self’’ from having to serve signifi-
cant prison time for multiple pending charges. In addi-
tion, the defense was able to establish that Detective
Iorfino had presented Nelson with certain details relat-
ing to the Greenwich robbery that he hoped Nelson
would confirm by telling the truth in exchange for the
cooperation agreement. Accordingly, we next consider
the defendant’s claim that the restrictions on defense
counsel’s cross-examination of Nelson constituted an
abuse of the trial court’s discretion.
    The defendant argues that the trial court abused its
discretion for the same reasons its restrictions on cross-
examination violated his sixth amendment right of con-
frontation. We disagree. Some of the questions that the
trial court precluded would have elicited testimony on
facts already established, such as the questions con-
cerning whether Detective Iorfino told Nelson what the
police wanted him to say in exchange for the coopera-
tion agreement, whether Nelson intended to ‘‘take the
rap’’ for the Greenwich robbery and the attempted mur-
der, and whether Nelson was compelled, in order to
secure the benefit of the cooperation agreement, to
stand by the statements he had made to the police in
exchange for the cooperation agreement. See Motzer
v. Haberli, 300 Conn. 733, 742, 15 A.3d 1084 (2011)
(‘‘[o]ur rules of evidence vest trial courts with discretion
to exclude relevant evidence when its probative value
is outweighed . . . by considerations of undue delay,
waste of time or needless presentation of cumulative
evidence’’ [internal quotation marks omitted]); see also
Conn. Code Evid. § 4-3. Of the two remaining questions
the trial court allegedly precluded, one question was
never asked and the other question regarding whether
the prosecutor was the person who would decide if
Nelson was telling the truth was not relevant to the
issues of Nelson’s credibility or to his testimony regard-
ing the Norwalk and Greenwich robberies. Accordingly,
the trial court did not abuse its discretion in restricting
defense counsel’s cross-examination of Nelson.
      The judgments are affirmed.
      In this opinion the other justices concurred.
  1
     The defendant was convicted of one count of murder in violation of
General Statutes § 53a-54a (a), one count of felony murder in violation of
General Statutes § 53a-54c, one count of attempt to commit murder in viola-
tion of General Statutes §§ 53a-54a (a) and 53a-49 (a) (2), two counts of
robbery in the first degree in violation of General Statutes § 53a-134 (a) (4),
and two counts of robbery in the second degree in violation of General
Statutes (Rev. to 2009) § 53a-135 (a) (2).
   2
     The sixth amendment right to counsel is made applicable to the states
through the due process clause of the fourteenth amendment to the United
States constitution. See, e.g., Gideon v. Wainwright, 372 U.S. 335, 342–44,
83 S. Ct. 792, 9 L. Ed. 2d 799 (1963).
   3
     The defendant argues that counsel made a strategic decision at trial not
to deny that the defendant had committed the Stamford robbery and not
to attack the reliability of the Stamford confession because the trial court’s
joinder of the three cases had necessitated that counsel distinguish the
modus operandi of the Stamford robbery from that of the Norwalk and
Greenwich robberies in order to establish that the defendant was not guilty
of the Norwalk and Greenwich robberies. Defense counsel’s trial strategy,
however, has nothing to do with the issue that the defendant raises on
appeal, namely, whether he was deprived of his sixth amendment right to
counsel when the trial court admitted evidence of the incriminating state-
ments he made to Simmons. Accordingly, this argument has no merit.
   4
     The sixth amendment right to confrontation is made applicable to the
states through the due process clause of the fourteenth amendment. See,
e.g., Pointer v. Texas, 380 U.S. 400, 403, 406, 85 S. Ct. 1065, 13 L. Ed. 2d
923 (1965).
   5
     Regarding this issue, the defendant cites the following testimony:
   ‘‘[Defense Counsel]: Mr. Nelson, Detective Iorfino kept telling you things
that he wanted you to say, right?
   ‘‘[The Supervisory Assistant State’s Attorney (Prosecutor)]: Your Honor,
at this point, what I am going to ask for if the question is not going to be
about what Detective Iorfino—if the questions are going to be about what
Detective Iorfino had to say during this interview as opposed to what his
responses were, I think it’s already out that he denied knowing anything
about the case. I am just going to ask that it be read to the jury, the September,
the August 10—
   ‘‘The Court: The questions are being asked about a document that is not
in evidence, and nobody has asked to put it in. So, the witness had indicated
what he had indicated. I think we’ve been over this repeatedly, so let’s wrap
up the cross-examination, counsel.’’
   Thereafter, the following exchange occurred:
   ‘‘[Defense Counsel]: And later on, some of the other details that you were
given were that you were at a barber shop with [the defendant], right?
   ‘‘[Nelson]: Yes.
   ‘‘[Defense Counsel]: He told you to say that?
   ‘‘[Nelson]: Yes.
                                      ***
   ‘‘[The Prosecutor]: If we could just put this in, please.
   ‘‘The Court: I am going to sustain the objection. I am going to sustain
the objection.
                                      ***
   ‘‘[Defense Counsel]: At that time, you told them the details that they
wanted you to tell them, correct?
   ‘‘[Nelson]: Yes.
   ‘‘[The Prosecutor]: Objection. How does he know what they want? He
gave details.
   ‘‘The Court: Sustained.
   ‘‘[Defense Counsel]: They told you the details that they wanted, correct?
   ‘‘[The Prosecutor]: Objection, Your Honor. They did not tell him and I—
   ‘‘The Court: Sustained, sustained.
   ‘‘[Defense Counsel]: You knew at that time, after they had spoken to you,
that they have certain evidence, correct?
   ‘‘[The Prosecutor]: Your Honor—
   ‘‘The Court: I am going to sustain the objection. At the appropriate time,
[defense counsel], you will have a chance to make any argument you want.
This is not the time to make arguments.’’
   6
     With respect to this issue, the defendant refers to the following exchange:
   ‘‘[Defense Counsel]: . . . Didn’t you tell the officers that you were going
to take the rap for [the Greenwich robbery] yourself?
   ‘‘[The Supervisory Assistant State’s Attorney (Prosecutor)]: If we may,
Your Honor. I have no objection to this coming in—
   ‘‘The Court: Is there an objection?
   ‘‘[Defense Counsel]: Yes, there is an objection.
   ‘‘The Court: He is the one that stood up.
   ‘‘[Defense Counsel]: Oh, I am sorry.
   ‘‘The Court: Are you objecting to that question?
   ‘‘[The Prosecutor]: Yes, Your Honor, cross-examination off a document
not in evidence.
   ‘‘The Court: Sustained.
   ‘‘[Defense Counsel]: Your Honor, I am asking him what he said.
   ‘‘The Court: I heard what you asked. There was an objection. I sustained
the objection. Move on.
   ‘‘[Defense Counsel]: Mr. Nelson, it wasn’t until the police told you that
there were more people involved that you decided to change your story
and not take the rap for yourself, correct?
   ‘‘[The Prosecutor]: If I may object, Your Honor.
   ‘‘The Court: Sustained.
   ‘‘[The Prosecutor]: It’s [a] mischaracterization of what he just testified to
this morning.’’
   7
     The defendant relies on the following exchange:
   ‘‘[Defense Counsel]: Isn’t it true that the Greenwich Police Department
got you because they found out that you had told some lies to them in the
previous interview and statement that you had given?
   ‘‘[Nelson]: Yes.
   ‘‘[Defense Counsel]: And they wanted you to straighten it out, correct?
   ‘‘[Nelson]: Yes.
   ‘‘[Defense Counsel]: They wanted you to change your statement?
   ‘‘[Nelson]: Yes.
   ‘‘[Defense Counsel]: And this was after you had already sworn it under
oath, correct?
   ‘‘[Nelson]: Yes.
   ‘‘[Defense Counsel]: And this was after you had already been promised
your cooperation agreement?
   ‘‘[The Supervisory Assistant State’s Attorney (Prosecutor)]: Objection.
It’s the same day, December 10. I think the document in evidence says
December 10.
   ‘‘[Defense Counsel]: The actual cooperation agreement that is—
   ‘‘The Court: Are you asking a question or are you making a comment now?
   ‘‘[Defense Counsel]: I was responding to the objection if there was an
objection.
   ‘‘The Court: I sustained the objection. Let’s move on.’’
   8
     The defendant maintains that Nelson repeatedly testified that the only
thing he had to do to satisfy his end of the bargain was to tell the truth.
When defense counsel asked Nelson, however, if the prosecutor would be
the one to decide whether he had told the truth, the prosecutor objected,
claiming that the jury would make that decision. The court sustained that
objection. Defense counsel later asked: ‘‘[W]hatever you tell them as the
details of this case as you’ve told them in the past that they’ve said that
they would accept as the truth, okay, you’ve got to stick with that [or],
otherwise, you are going to lose the benefit of your agreement, right?’’ The
court sustained the prosecutor’s objection to that question.
   9
     This issue was addressed in the following exchange regarding Nelson’s
September, 2010 interview with Detective Iorfino:
   ‘‘[Defense Counsel]: Now, during that interview, Detective Iorfino tried
to get you to talk about the Greenwich [robbery], didn’t he?
   ‘‘[Nelson]: Yes.
   ‘‘[Defense Counsel]: And you didn’t want to talk about it?
   ‘‘[Nelson]: No.
   ‘‘[Defense Counsel]: In fact, you denied involvement many times during
that interview, correct?
   ‘‘[Nelson]: Yes.
   ‘‘[Defense Counsel]: And, in response to your denials in that interview,
Detective Iorfino told you some details about this case, correct?
   ‘‘[Nelson]: Yes.
   ‘‘[Defense Counsel]: He told you that they already had [a coconspira-
tor], right?
   ‘‘[Nelson]: Yes.
                                    ***
   ‘‘[Defense Counsel]: And, despite what Detective Iorfino told you, you
continued to deny being involved in any way with the Greenwich [rob-
bery], correct?
   ‘‘[Nelson]: Yes.
   ‘‘[Defense Counsel]: And one of the ways that Detective Iorfino tried to
get you to acknowledge the details was to tell you that you would get a
free walk, correct?
   ‘‘[Nelson]: Yes.
   ‘‘[Defense Counsel]: And that didn’t persuade you either at that point, all
the efforts he made in that regard, correct?
   ‘‘[Nelson]: Yes.
   ‘‘[Defense Counsel]: And [Detective] Iorfino also told you . . . some of
the things that he wanted you to say, correct?
   ‘‘[Nelson]: Yes.
                                    ***
   ‘‘[Defense Counsel]: And he told you repeatedly that he knows the facts.
He just wants you to say them, right?
   ‘‘[Nelson]: Yes.’’